DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
	Claims 1-20 are pending in the application.  

Information Disclosure Statement
Acknowledgment is made of applicant’s Information Disclosure Statement(s) (IDS), Form PTO-1449, filed 11 September 2020.  The information therein was considered. 

Claim Objections
Claims 15-20 are objected to under 37 CFR 1.75 as being a substantial duplicate of claims 8-14. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 and 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4-5 and 11-12 are rejected on the basis that they contain improper Markush groupings.  A Markush grouping is a closed group of alternatives, i.e., the selection is made from a group "consisting of" (rather than "comprising" or "including") the alternative members. Abbott Labs., 334 F.3d at 1280, 67 USPQ2d at 1196. A Markush grouping requiring a material selected from an open list of alternatives (e.g., selected from the group "comprising" or "consisting essentially of" the recited alternatives) is indefinite because it is unclear what other alternatives are intended to be encompassed by the claim. If a claim is intended to encompass combinations or mixtures of the alternatives set forth in the Markush grouping, the claim may include qualifying language preceding the recited alternatives (such as "at least one member" selected from the group), or within the list of alternatives (such as "or mixtures thereof"). Id. at 1281.  See MPEP § 2173.05 (h).
The following amendment is suggested: 
“comprises at least one material selected from the group consisting of:”

	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

 (e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1-7 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Nakao et al. (US 6,498,094) (hereinafter, “Nakao”).
Re: independent claim 1, Nakao discloses in figs. 2-4 an apparatus, comprising: an access device comprising a gate (14) and a drain (15); a dielectric (19) that contacts at least a portion of the gate of the access device and at least a portion of the drain of the access device; a via extending through the dielectric and through at least a portion of the drain of the access device; and a deposited layer (21/22) of material positioned within the via.
Re: claim 2, Nakao discloses in figs. 2-4 the apparatus of claim 1, further comprising: one or more tungsten contacts (22, col 14 ll. 25-29) positioned in the via and in contact with the deposited layer of material (21).
Re: claim 3, Nakao discloses in figs. 2-4 the apparatus of claim 1, further comprising: one or more platinum contacts (21, col 8 ll. 24-25) positioned in the via and in contact with the deposited layer of material (22).
Re: claim 4, Nakao discloses in figs. 2-4 the apparatus of claim 1, wherein the deposited layer of material comprises at least one material selected from the group consisting of: titanium silicide, titanium nitride, or a combination thereof (22, col 10 ll. 15-16).
Re: claim 5, Nakao discloses in figs. 2-4 the apparatus of claim 1, wherein the deposited layer of material comprises at least one material selected from the group consisting of: platinum, or platinum silicide, or a combination thereof (21, col 8 ll. 24-25).
Re: claim 6, Nakao discloses in figs. 2-4 the apparatus of claim 1, further comprising: a word line (14, col 7 ll. 61-62) in contact with the gate of the access device and the drain of the access device.
Re: claim 7, Nakao discloses in figs. 2-4 the apparatus of claim 1, wherein a bottom of the via is p-doped or n- doped (col 7 ll. 58-67).


Claims 8, 13-15, and 20 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Kim et al. (US 7,450,415) (hereinafter, “Kim”).
Re: independent claims 8 and 15, Kim discloses in fig. 5A a system/memory device, comprising: a first memory cell (GST); an access device comprising a gate (121) and a drain (116) and operatively coupled with the first memory cell; and a rectifying device (D) coupled with the first memory cell and the access device comprising: a dielectric (130) that contacts at least a portion of the gate of the access device and at least a portion of the drain of the access device; a via extending through the dielectric and through at least a portion of the drain of the access device; and a deposited layer (C4) of material positioned within the via.
Re: claim 13, Kim discloses in figs. 4 and 5A the memory device of claim 8, further comprising: a word line (WL, 121) in contact with the gate of the access device and the drain of the access device.
Re: claims 14 and 20, Kim discloses in fig. 5A the system/memory device of claims 8 and 15, wherein a bottom of the via is p-doped or n-doped (116, col 6 ll. 57-64). 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 9-12 and 16-19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim et al. (US 7,450,415) (hereinafter, “Kim”) in view of Nakao et al. (US 6,498,094) (hereinafter, “Nakao”).
Re: claims 9 and 16, Kim discloses the system/memory device of claims 8 and 15.
Kim does not disclose wherein the rectifying device further comprises: one or more tungsten contacts positioned in the via and in contact with the deposited layer of material.
Nakao discloses one or more tungsten contacts (22, col 14 ll. 25-29) positioned in the via and in contact with the deposited layer of material.

Re: claims 10 and 17, Kim discloses the system/memory device of claims 8 and 15.
Kim does not disclose wherein the rectifying device further comprises: one or more platinum contacts positioned in the via and in contact with the deposited layer of material. 
Nakao discloses in figs. 2-4 one or more platinum contacts (21, col 8 ll. 24-25) positioned in the via and in contact with the deposited layer of material.
It would have been obvious to one of ordinary skill in the art at the time of the invention to include tungsten contacts in the via and in contact with the deposited layer of material for the purpose of maintaining an excellent electric connection among the underlying conductive film, the conductive film, and the semiconductor element, which improves the reliability of the device (Nakao, col 2 ll. 39-50).
Re: claims 11 and 18, Kim discloses the system/memory device of claims 8 and 15.
Kim does not disclose wherein the deposited layer of material comprises titanium silicide, or titanium nitride, or a combination thereof.
Nakao discloses in figs. 2-4 a deposited layer of material comprising at least one material selected from the group consisting of: titanium silicide, titanium nitride, or a combination thereof (22, col 10 ll. 15-16).

Re: claims 12 and 19, Kim discloses the system/memory device of claims 8 and 15.
Kim does not disclose wherein the deposited layer of material comprises at least one material selected from the group consisting of: platinum, or platinum silicide, or a combination thereof. 
Nakao discloses in figs. 2-4 wherein the deposited layer of material comprises at least one material selected from the group consisting of: platinum, or platinum silicide, or a combination thereof (21, col 8 ll. 24-25).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include a deposited layer of material including platinum for the purpose of maintaining an excellent electric connection among the underlying conductive film, the conductive film, and the semiconductor element, which improves the reliability of the device (Nakao, col 2 ll. 39-50).

Conclusion
The examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON BERNSTEIN whose telephone number is (571)272-9011.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/ALLISON BERNSTEIN/Primary Examiner, Art Unit 2824                                                                                                                                                                                                        8/13/2021